Citation Nr: 1135817	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-50 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran had a period of active duty from August 1985 to March 1986; after this he served in the National Guard without any additional period of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied to service connection for PTSD.    

In July 2011, the Veteran testified at a hearing in Washington, DC before the undersigned Veterans Law Judge sitting.  A transcript of this testimony is associated with the claims file.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran filed a claim for service connection for PTSD.  The medical evidence of record reveals current diagnoses of several different psychiatric disabilities.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran's claim for service connection for PTSD involves non-combat stressors.  As the Veteran's claimed stressors are not combat related, whether he engaged in combat with the enemy under 38 C.F.R. § 3.304(d) is not for consideration. Similarly, as the Veteran's claimed stressors do not include fear of hostile military action, 38 C.F.R. § 3.304(f)(3) (2011), is not for consideration.

Where a veteran alleges non-combat stressors, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Veteran enlisted in the West Virginia Air National Guard.  He had a period of active duty from August 1985 to March 1986, a period of 7 months and 13 days.  During this initial period, the Veteran had: basic training for 6 weeks ending in October 1985; medical service specialist training for 9 weeks ending in January 1986; medical preceptorship training for 8 weeks ending in March 1986; and on-the-job (OJT) home station training for 3 weeks ending in March 1986.  After he separated from this period of active duty, he returned to the control of the National Guard.  Retirement points records reveal that he had National Guard service through 1988 with discrete periods of inactive duty training (IDT) and two periods of active duty for training (ADT).  Subsequently, records do not indicate active participation in National Guard service.  He was separated from the National Guard in February 1990 for unsatisfactory participation and he was deemed ineligible to reenlist.  Service treatment records do confirm that the Veteran was present in Malcolm Grow USAF Medical Center at Andrews Air Force Base in Washington, DC in February 1986.  

The Veteran claims that he experienced stressors during service which have caused PTSD.  The Veteran's December 2009 substantive appeal, VA Form 9, contains the best summary of his claimed stressors.  He claims a Colonel who was a patient at Malcolm Grow went "code blue" and died while the Veteran was trying to resuscitate him.  He also alleges that an unnamed service member committed suicide by hanging in the dormitory at Malcolm Grow and the Veteran saw the body.  He further claims he was treated at Wilford Hall Medical Center for dehydration, and that during this time he saw a "severely burned child."  He further asserts that he saw "veterans with limbs off, crying in pain and dying; and saw kids with cancer."  He finally assets that "just being a medic should be enough as a stressor, as I saw everything from burnt children, dying patients, and was a flight medic too."

The Veteran was trained as an Air National Guard medical service specialist; his DD 214 indicates only 2 month of active duty service in this capacity after he finished his training.  He had only 7 months total of active duty service.  He did not serve outside of the United States.  He did not serve in combat, or a war zone.  He did not serve, nor has he so asserted, that he served during any natural disaster, or period of mass casualties that a person in National Guard service may be activated for.  He had very short and discrete periods of IDT and ADT in 1986, 1987, and 1988 after which he stopped participating in National Guard duties.  By the Veteran's own admission his civilian occupation is as a licensed practical nurse.  The Veteran's general assertions of military duties at hospitals seeing patients missing limbs, and burned children are unusually vague and imply seeing large quantities of such injured people which appear to be grossly inconsistent with the location, period of time of service, and total period of time spent in service.  

Nevertheless, the medical evidence of record indicates that the Veteran has diagnoses of several psychiatric disorders including, PTSD, depression and anxiety.  Some of the medical records relate these disorders to the Veteran's military service.  However, the history provided by the Veteran and relied upon by the medical professionals is very vague with respect to the nature of the Veteran's service.  

While the Veteran testified at the August 2011 hearing that he had never told a medical professional that he had "wartime service," a May 2011 private medical opinion specifically refers to such service.  It is unclear where the physician involved would obtain, or rely upon, such factually incorrect information.  

In October 2010, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The diagnosis indicated depression and the examiner related it to the Veteran's military service.  However, in December 2010, the examiner issued an addendum indicating the Veteran had a personality disorder and that the Veteran's psychiatric disorders were not related to service.  

In light of the fact that there are such varied diagnosis and opinions of record, another VA examination appears warranted to attempt to reconcile the differences.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  If possible, the Veteran's Compensation and Pension examination should be conducted by a different medical professional than the one who conducted the October 2010 Compensation and Pension examination.  

2.  Schedule the Veteran for a psychiatric examination with consideration of the criteria for PTSD.  The examination report should include a detailed account of all psychiatric pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran was an Air National Guard medical service specialist with only 2 months of active duty service in this capacity after he finished his training.  He had only 7 months total of active duty service.  He did not serve outside of the United States.  He did not serve in combat, or a war zone.  He did not participate in any military operations in response to any natural disaster or mass casualties.  He had very short and discrete periods of IDT (weekend drills) and ADT (service of under a month once a year) in 1986, 1987, and 1988 after which he stopped participating in National Guard duties.  In short, as a medical service specialist in the National Guard he may have served for short periods of time in a stateside, peace-time hospital setting where he may have witnessed and possibly treated sick, injured and dying patients.  

The examiner should review the evidence of record with attention to the service treatment records showing periodic flight examinations with no report or diagnosis of psychiatric symptoms, as well as the Veteran's post-service mental health treatment records.  The examiner should then indicate:

* The exact diagnosis of any current psychiatric disorder found to be present  

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disorder was incurred during active service.  

* If a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressors" that caused the disorder and the evidence upon which the existence of the stressor(s) is established.  The examiner should also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  

The report of examination must include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

